Citation Nr: 1130997	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  04-33 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to September 19, 2000, for a 100 percent rating for bronchial asthma with emphysema.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran had active service from April 1972 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which assigned a 100 percent rating for bronchial asthma with emphysema effective September 19, 2000. 

In a January 2009 decision, the Board denied the Veteran's appeal for an effective date prior to September 19, 2000, for a 100 percent rating for bronchial asthma with emphysema.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2009, the Court issued an order which granted a joint motion of the parties for remand, and to vacate the Board's January 2009 decision.  

The Board remanded the Veteran's claim in March 2010 in order that additional VA medical records dated prior to September 19, 2000 could be obtained.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was granted an increased rating of 30 percent for his asthma disability in an unappealed May 1981 rating decision.  He was awarded a 100 percent rating for his disability effective September 19, 2000.  

Pursuant to the October 2009 joint motion, the Board remanded the Veteran's claim in March 2010 in order that VA medical records dated from May 1981 to September 1990 could be obtained and considered in adjudicating the Veteran's earlier effective date appeal.  

The Veteran appealed the effective date assigned for the 100 percent rating for his bronchial asthma with emphysema.  The Veteran's representative in a May 2011 informal hearing presentation, argued that the Veteran's appeal should also encompass an appeal for a rating greater than 30 percent for bronchial asthma with emphysema prior to September 19, 2000.  

The effective date assigned was based on the date of receipt of the Veteran's claim for an increased rating.  The Veteran's representative argues that VA medical records dated as early as 1982 should be construed as informal claims for an increased rating.  Thus, it is argued, the issue of a rating greater than 30 percent should be considered on appeal.  The RO has not addressed this aspect of the Veteran's appeal.  

On remand a number of relevant VA treatment records dated from 1981 to 1988 were obtained.  A September 1982 VA treatment record notes that the Veteran was provided a VA pulmonary function test (PFT) on September 2, 1982.  A copy of this PFT is not contained in the record.  A specific request has not been made for a copy of this PFT.  The September 2, 1982, PFT is relevant to the Veteran's claim and VA must obtain a copy of this record or else make a determination that this record no longer exists.  See 38 C.F.R. § 3.159(c)(2).

The VA treatment records dated between 1983 and 1988 indicate that the Veteran was given a fee card in order to get private medical treatment for his asthma.  An attempt should be made to get copies of any private treatment records relating to the Veteran's service-connected bronchial asthma with emphysema dated from May 13, 1981, to September 19, 2000.

Accordingly, the case is REMANDED for the following action:

1.  Request a copy of the Veteran's September 2, 1982, VA pulmonary function test.  All attempts to obtain the PFT should be documented in the record.  If a copy of the PFT cannot be obtained the RO should make a determination that the record no long exists.

2.  After obtaining any necessary authorizations from the Veteran, request copies of the Veteran's private treatment records for treatment of asthma, dated from May 13, 1981, to September 19, 2000.

3.  After the above actions have been accomplished, the RO should readjudicate the Veteran's appeal, to include consideration of the representative's arguments regarding an open informal claim for an increased rating.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


